*244Order, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about March 13, 2008, which, insofar as appealed from as limited by the briefs, denied petitioner’s objections to the modified order of support of the Support Magistrate, dated December 17, 2007, unanimously modified, on the facts, to the extent of remanding the matter to determine the parties’ combined income for 2007 and the percentage of that income earned by respondent, and otherwise affirmed, without costs.
Great deference should be given to the findings of the Support Magistrate, who is in the best position to assess the credibility of the witnesses and the evidence presented (see e.g Matter of Steven J.K. v Leah T.K., 46 AD3d 421, 422 [2007], lv denied 11 NY3d 703 [2008]; Matter of Musarra v Musarra, 28 AD3d 668, 669 [2006]).
Here, there is no support in the record for petitioner’s claim that the Support Magistrate was biased against her. Rather, the Support Magistrate and the court both found that the parties were lacking credibility. The Support Magistrate went to great lengths to assure the accuracy of the records which were used to determine the parties’ income, and the record is devoid of any evidence of unreported income by respondent. Petitioner’s argument that respondent intentionally frustrated resolution of the matter is belied by the record showing that the delays were due to both parties’ lack of cooperation. Furthermore, contrary to petitioner’s contention that the support for the eldest child of the marriage was improperly terminated while he was still in college, said support was terminated by operation of law when he attained the age of 21 (see Family Ct Act § 413 [1] [a]).
However, we modify to the extent indicated because the record does not reflect the parties’ combined income for 2007 and the percentage of that income earned by respondent.
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Friedman, J.P., Gonzalez, Buckley and Renwick, JJ.